HARPER, J.
The appellant was charged by indictment with the offense of burglary, the indictment containing four counts. The court submitted only the third count in his charge to the jury, and appellant was convicted, and his punishment assessed at two years’ confinement in the penitentiary.
The motion for a new trial contains several grounds; but, the record containing neither bills of exception nor a statement of facts, they cannot be considered. The third count in the indictment charges the offense of burglary. This offense was submitted to the jury by the court in his charge, and we presume that the court submitted the law, and all the law, applicable to the evidence.
The judgment is affirmed.